        Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 1 of 16



                      UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


Georges F. de Laire

    v.                                   Civil No. 21-cv-131-JD
                                         Opinion No. 2021 DNH 066
Gary Michael Voris, et al.


                                 O R D E R

    The Very Reverend Georges F. de Laire, J.C.L. brings claims

for defamation and intentional infliction of emotional distress

against Gary Michael Voris, Anita Carey, and St. Michael’s

Media, a/k/a Church Militant.       In support, de Laire alleges that

the defendants have published defamatory articles and a video

about him that arose from a doctrinal dispute between a group,

known as the Slaves of the Immaculate Heart of Mary, who operate

the Saint Benedict Center, in New Hampshire, and church

officials.    The defendants move to dismiss the claims for lack

of personal jurisdiction and improper venue.


                                Background1

    Church Militant is identified as a Michigan not-for-profit

corporation.    Voris is the president of Church Militant, and

Carey was a staff reporter for Church Militant from March of



    1  The facts are taken from the exhibits filed with the
complaint, the exhibits filed with the motion to dismiss, the
exhibit filed with the objection, and allegations in the
complaint to the extent they are undisputed.
      Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 2 of 16



2017 to November of 2019.     The defendants state that Church

Militant “operates as a multi-media company from its

headquarters in the State of Michigan.”       Doc. no. 8-1, at *2.

The defendants further represent that Church Militant “has

played a leading role in publicizing corruption in the Roman

Catholic Church.”   Id.

    De Laire is a priest in the Catholic Church and the pastor

of a parish in Manchester, New Hampshire.       He also serves as the

Judicial Vicar and the Vicar for Canonical Affairs for the

Diocese of Manchester.    He lives in New Hampshire.

    Church Militant published an article about de Laire dated

January 17, 2019, that addressed de Laire’s role in the church’s

interactions with the St. Benedict Center.        The article accused

de Laire of changing “a solemnly defined dogma of the Faith into

a heresy” and of improperly interpreting church doctrine as

applied to the St. Benedict Center.      Doc. no. 1-3, at *2.         The

article went on to claim that “work colleagues” of de Laire said

he was emotionally unstable and that he was using the St.

Benedict Center dispute to repair his image.        The article also

said that there had been three complaints lodged against de

Laire over several years which alleged corruption, abuse of

office, violations of the law, and incompetence.         The Church

Militant writer claimed to have learned that de Laire was

outsourcing his work and that he was vindictive and

                                   2
         Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 3 of 16



manipulative.2     The article accused de Laire of staying in a

hotel instead of at a church property and of buying an expensive

home.

     Voris travelled to New Hampshire in April of 2019 to

interview members and supporters of the St. Benedict Center

about de Laire’s actions and made a video about de Laire.

Church Militant published the video about de Laire on April 15,

2019, which de Laire contends includes defamatory statements

about him.     The video was published on Church Militant’s website

and then was published on other websites.

     On June 25, 2019, Church Militant published another

article, which was written by Anita Carey.3          Carey reported the

demolition of St. Joseph’s Catholic Church in Laconia, New

Hampshire.     Carey stated that de Laire disagreed with the

interpretation of cannon law offered by a lawyer in Mobile,

Alabama, and approved the demolition.          Carey stated that de

Laire had previously targeted the St. Benedict Center.             Carey

repeated that complaints had been lodged against de Laire that

alleged corruption, abuse of office, violations of the law, and



     2 The article is attributed to Church Militant without
identification of the author.

     3 The Carey article provides the date of June 25, 2019. In
their reply, however, the defendants refer to a July article by
Carey. That article does not appear to have been alleged in the
complaint or provided to the court.

                                      3
        Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 4 of 16



incompetence.     Carey also repeated that de Laire owned an

expensive home and stated that a tax lien had been placed on the

home.

     Church Militant has 288 donors who live in New Hampshire.

Many other donors live in Michigan, in other states, and in

foreign countries.     It does not own property or have offices in

New Hampshire.     The articles and video that de Laire cites as

defamatory were published by Church Militant on its website and

other websites, which are available in New Hampshire.



I.   Personal Jurisdiction

     The defendants contend that personal jurisdiction is lacking

because they have not had sufficient contacts with New Hampshire.

In considering a motion to dismiss based on a lack of personal

jurisdiction under Federal Rule of Civil Procedure 12(b)(2), when

no hearing has been held, the court proceeds under the prima

facie standard.     United States v. Swiss Am. Bank, Ltd., 274 F.3d

610, 618 (1st Cir. 2001).       For that purpose, the court takes the

plaintiff’s properly supported proffers of evidence as true and

construes the proffers in the light most favorable to the

plaintiff.    Nandjou v. Marriott Int’l, Inc., 985 F.3d 135, 147

(1st Cir. 2021).     The court will also consider undisputed facts

provided by the defendant.       Kuan Chen v. U.S. Sports Acad., Inc.,

956 F.3d 45, 54 (1st Cir. 2020).

                                     4
         Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 5 of 16



     When personal jurisdiction is challenged, the plaintiff

bears the burden of showing that jurisdiction exists.             Daynard

v. Ness, Motley, Loadhold, Richardson & Poole, P.A., 290 F.3d

42, 50 (1st Cir. 2002).       While personal jurisdiction is required

for each defendant and each claim, in this case, the defendants

do not differentiate among themselves or between the claims, and

therefore, the court will address the defendants and the claims

together.     See Nandjou v. Marriott Int’l, Inc., 985 F.3d 135,

148 (1st Cir. 2021; PFIP, LLC v. Planet Fitness Enters., Inc.,

2004 DNH 159, 2004 WL 2538489, at *4 n.5 (D.N.H. Nov. 10, 2004).

     De Laire asserts that specific personal jurisdiction exists

over the defendants.4      To show specific personal jurisdiction, de

Laire must meet three requirements:


     4 In a diversity jurisdiction case, such as this one, the
court exercises personal jurisdiction under New Hampshire’s
long-arm statute, RSA 510:4, I, and the due process clause of
the United States Constitution. C.W. Downer & Co. v. Bioriginal
Food & Sci. Corp., 771 F.3d 59, 65 (1st Cir. 2014). RSA 510:4,
I extends jurisdiction as far as allowed under the due process
clause. Phillips Exeter Acad. v. Howard Phillips Fund, 196 F.3d
284, 287 (1st Cir. 1999). For that reason, the court need only
address the requirements for personal jurisdiction as limited by
the due process clause. Id.; Ayasli v. Korkmaz, 2020 DNH 131,
2020 WL 4287823, at *5 (D.N.H. July 27, 2020). To satisfy the
due process clause, a defendant must have sufficient minimum
contacts with the forum state “such that the maintenance of the
suit does not offend traditional notions of fair play and
substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S.
310, 316 (1945); accord Ford Motor Co. v. Bandemer, --- S. Ct. -
--, 2021 WL 1132515, at *4 (Mar. 25, 2021). Minimum contacts
may be established through general or specific personal
jurisdiction. PREP Tours, Inc. v. Am. Youth Soccer Org., 913
F.3d 11, 17 (1st Cir. 2019).

                                      5
      Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 6 of 16



    First, the claim underlying the litigation must
    directly arise out of, or relate to, the defendant's
    forum-state activities. Second, the defendant's in-
    state contacts must represent a purposeful availment
    of the privilege of conducting activities in the forum
    state, thereby invoking the benefits and protections
    of that state's laws and making the defendant's
    involuntary presence before the state's courts
    foreseeable. Third, the exercise of jurisdiction must
    be reasonable.

PREP Tours, Inc. v. Am. Youth Soccer Org., 913 F.3d 11, 17 (1st

Cir. 2019).   Each requirement is addressed separately.



    A.    Relatedness

    To satisfy the relatedness requirement, de Laire’s claims

must either arise out of or relate to the defendants’ contacts

with New Hampshire.     Id.; Knox v. MetalForming, Inc., 914 F.3d

685, 690-91 (1st Cir. 2019).     One measure of relatedness used in

tort cases is whether the defendants’ contacts with the forum

were the proximate cause of the tort alleged.        Nandjou, 985 F.3d

at 150.   The relatedness requirement is a “flexible, relaxed

standard” that may be satisfied by showing that a claim has a

“demonstrable nexus” to the defendant’s contacts with the forum.

Knox, 914 F.3d at 691.

    The defendants argue that relatedness is lacking, asserting

that they “had no contacts with the State of New Hampshire in

connection with any of the allegedly defamatory comments.”            Doc.

no. 8-1, at *10.   The defendants assert that Voris’s video


                                   6
         Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 7 of 16



published in April of 2019, which was based on his visit to New

Hampshire and his interviews of New Hampshire residents, did not

contain actionable defamatory comments and repeated statements

made previously.5      The January and June articles, they contend,

are not related to actionable conduct in New Hampshire because

they were written in Michigan and posted to the internet in

Michigan.




     5 To the extent that the defendants challenge the defamation
claim on the merits, that is not appropriate in this context
because the defendants did not move to dismiss for failure to
state a claim. Instead, the question here is whether the
claims, as alleged, arose from the defendants’ contacts with New
Hampshire.
     In addition, the defendants contend that the single
publication rule precludes consideration of Voris’s April 2019
video that repeated defamation published in the January article.
The single publication rule, often invoked for purposes of the
statute of limitations, means that a new cause of action does
not accrue each time the publication of the defamatory statement
is distributed, such as with each edition of a defamatory book
or each edition of a newspaper with a defamatory article.
Keeton v. Hustler Magazine, Inc., 131 N.H. 6, 8-11 (1988). The
defendants have not shown that the single publication rule
precludes consideration of Voris’s contacts with New Hampshire
to make the April video, for purposes of determining personal
jurisdiction, particularly when the allegedly defamatory
statements were included in Voris’s video, a new format, which
was made available on YouTube as well as on the Church Militant
website. See, e.g., Yeager v. Bowlin, 693 F.3d 1076, 1081-82
(9th Cir. 2012); Trombetta v. Novocin, 2020 WL 1304120, at *6
(S.D.N.Y. Mar. 19, 2020).


                                      7
         Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 8 of 16



     “[T]he tort of libel is generally held to occur wherever

the offending material is circulated.”6          Keeton v. Hustler

Magazine, Inc., 465 U.S. 770, 777 (1984).          In the context of

internet-based defamatory communications, including websites,

relatedness is established if the defamatory communications were

made available in the forum state and were viewed or apprehended

there.    Scottsdale Cap. Advisors Corp. v. The Deal, LLC, 887

F.3d 17, 21 (1st Cir. 2018); Brown v. Dash, 2020 WL 6806433, at

*9 (D. Mass. Nov. 18, 2020); Narcisi v. Turtleboy Digital

Marketing, LLC, 2020 WL 5258491, at *3 (D.R.I. Sept. 3, 2020).

When the defamatory materials are publicly available to a

sufficient number of people, the court may presume that at least

one person, other than the plaintiff, viewed and apprehended the

defamatory nature of the communication.          Scottsdale, 887 F.3d at

22 (distinguishing Keeton).

     De Laire alleges that the defendants defamed him in the

articles and video published on the Church Militant website and

that those publications also intentionally caused him emotional

distress.     The website is available to the public and is not

limited to members or subscribers.         Cf. Scottsdale, 887 F.3d at

21-22.    The defendants represent that Church Militant has 288


     6 “Defamation is made up of the twin torts of libel and
slander—the one being, in general, written while the other in
general is oral.” McCarthy v. Manchester Police Dept., 168 N.H.
202, 210 (2015).

                                      8
         Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 9 of 16



contributors in New Hampshire and does not dispute that the

articles and the video published on the Church Militant website

were viewed and understood by people in New Hampshire.7

     Instead, the defendants focus on their residences and place

of business in Michigan and contend that because they are

located there, the claims arose in Michigan, not New Hampshire.

De Laire points out that Voris traveled to New Hampshire to

interview people about the dispute with the St. Benedict Center

and that he published an allegedly defamatory video based on

those interviews.      De Laire also contends that Carey’s article

shows that she had contacts with New Hampshire because she

quotes New Hampshire residents.

     A defendant need not be present in the forum state to

engage in activity there for jurisdictional purposes.             Astro-

Med, Inc. v. Nihol Kohden Am., Inc., 591 F.3d 1, 10 (1st Cir.

2009).    Taken as a whole, the defendants’ publication of

allegedly defamatory statements on its website, which is

available and, under the circumstances, is presumed to have been

viewed and understood in New Hampshire, is contact related to de



     7 De Laire states in the complaint that he received
“numerous phone calls and emails from parishioners,
churchmilitant.com readers, and members of the public . . .
[that] ranged from mere criticism to outright threats.” Doc.
no. 1, ¶ 63. For purposes of the current motion, the defendants
do not dispute that de Laire received those communications
because of their postings on the Church Militant website.

                                      9
          Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 10 of 16



Laire’s claims.8       Additional contacts by Voris and Carey with New

Hampshire are related to de Laire’s claims and augment the

contacts necessary for the relatedness requirement.



      B.     Purposeful Availment

      For a defamation claim, the purposeful availment

requirement is assessed based on the effects test.              Calder v.

Jones, 465 U.S. 783, 788-89 (1984); Brown v. Dash, 2020 WL

6806433, at *9-*10 (D. Mass. Nov. 18, 2020).            That is, the court

determines where the effects of the defamation occurred – based

on both the focal point of the defamatory story and where the

harm caused by the defamation was suffered.            Calder, 465 U.S. at

89.   Purposeful availment “focuses on the defendant’s

intentionality,” as occurred in Calder, where the defendant

aimed a defamatory article at a resident of the forum and




      8As is noted above, the parties do not address the
intentional infliction of emotional distress claim. Under New
Hampshire law, a claim of intentional infliction of emotional
distress requires proof that the defendants’ conduct was extreme
and outrageous and intentionally or recklessly caused him severe
emotional distress. Tessier v. Rockefeller, 162 N.H. 324, 341
(2011). De Laire’s claim is based on the same allegedly
defamatory communications that are the basis for the defamation
claim. For that reason, the defendants’ contacts with New
Hampshire are also sufficient to satisfy the relatedness
requirement for the intentional infliction of emotional distress
claim.

                                       10
      Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 11 of 16



published the article there, “knowing that the injury would be

felt in the forum.”    United States v. Swiss Am. Bank, Ltd., 274

F.3d 610, 624 (1st Cir. 2001).

    In this case, the defendants targeted de Laire, a resident

of New Hampshire, the pastor of a parish in New Hampshire, and a

vicar in the Diocese of Manchester.       Their interest in de Laire

arose from de Laire’s professional activities, as a vicar, with

the Saint Benedict Center in New Hampshire.        The defendants’

allegedly defamatory communications pertained to de Laire’s

duties as a vicar and his duties as a priest and can be

construed to have been intended to harm him in New Hampshire, as

well as outside New Hampshire.      De Laire alleges that the

defendants’ actions have harmed his personal and professional

reputation with his parishioners, viewers of the Church Militant

website, members of the public, and members of the church

hierarchy.   Therefore, the focal point of the allegedly

defamatory communications was in New Hampshire, and the harm was

felt in New Hampshire.

    These activities and circumstances show that the defendants

purposefully availed themselves of the privilege of conducting

activities in New Hampshire.




                                   11
         Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 12 of 16



      C.    Reasonableness

      The exercise of personal jurisdiction in the forum is

reasonable if the five “Gestalt” factors are met.            Knox, 914

F.3d at 694.      Those factors are:

      (1) the defendant’s burden of appearing [in the
      forum], (2) the forum state’s interest in adjudicating
      the dispute, (3) the plaintiff’s interest in obtaining
      convenient and effective relief, (4) the judicial
      system’s interest in obtaining the most effective
      resolution of the controversy, and (5) the common
      interests of all sovereigns in promoting substantive
      social policies.

Id.   The Gestalt factors “are designed to put in sharper

perspective the reasonableness and fundamental fairness of

exercising jurisdiction in particular situations.”             Pritzker v.

Yari, 42 F.3d 53, 64 (1st Cir. 1994).

      The defendants argue that it would be burdensome for them

to defend against the claims in New Hampshire because they live

and work in Michigan.        All defendants, however, will be

inconvenienced to some extent by litigating outside their home

state.     Id.   For that reason, to show that litigation in the

forum state would impose a burden, a defendant must demonstrate

“that an exercise of jurisdiction in the present circumstances

is onerous in a special, unusual, or other constitutionally

significant way.”       Id.; accord C.W. Downer & Co. v. Bioriginal

Food & Science Corp., 771 F.3d 59, 70 (1st Cir. 2014).




                                      12
      Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 13 of 16



    The defendants have not shown that the costs and effort

that may be necessary for travel between Michigan and New

Hampshire establish a burden for purposes of the reasonableness

requirement.   Id.   Voris provides no grounds to show that

litigating the case in New Hampshire would be onerous in a

constitutionally significant way.       Carey has not shown that her

parenting responsibilities are unusual and constitutionally

significant for purposes of opposing personal jurisdiction.

Therefore, the defendants have not demonstrated that litigating

in New Hampshire would put an unreasonable burden on them.

    New Hampshire and de Laire have substantial interests in

adjudicating the dispute here and in obtaining relief.          De Laire

is a priest in New Hampshire and defamatory harm is alleged to

have occurred here, as well as in other places.         See O’Neil v.

Somatics LLC, 2020 WL 7043559, at *3 (D.N.H. Dec. 1, 2020)

(holding that because “the injury occurred in New Hampshire to a

New Hampshire resident, I have little trouble concluding that

the Gestalt factors weigh in favor of the exercise of

jurisdiction”). Further, the plaintiff’s choice of forum is

entitled to deference.    Titus v. Tissue Culture Biologicals,

Inc., 2020 WL 8176308, at *6 (D.N.H. July 6, 2020).          The fourth

factor, pertaining to the judicial system’s interest in the

case, is generally a “wash”, as it is here because the case



                                   13
       Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 14 of 16



could be addressed and resolved in either Michigan or New

Hampshire.    Id.

      The Gestalt factors support the exercise of jurisdiction in

this district.



      D.   Result

      Because de Laire has satisfied all of the requirements for

specific personal jurisdiction over the defendants, the motion

based on a lack of personal jurisdiction is denied.



II.   Venue

      The defendants also assert that the case should be

dismissed because venue is not proper in this district.           “A

civil action may be brought in . . . a judicial district in

which a substantial part of the events or omissions giving rise

to the claim occurred . . . .”       28 U.S.C. § 1391(b)(2).      For

purposes of a motion to dismiss for lack of proper venue, the

court takes the well-pleaded facts in the complaint as true and

resolves reasonable inferences in the plaintiff’s favor.

Johnson v. Gen. Dynamics Info. Tech., Inc., 675 F. Supp. 2d 236,

239 (D.N.H. 2009).     Courts in the First Circuit hold that the




                                    14
         Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 15 of 16



plaintiff bears the burden of showing that venue is proper.9

Little Kids, Inc. v. 18 Ave. Toys, Ltd., 2020 WL 7264267, at *12

(D.R.I. Dec. 10, 2020).

     For venue to be proper, a substantial part of the events

giving rise to the plaintiff’s claim must occur in the forum,

but proper venue does not require that the forum district be the

best venue because more than one district may provide proper

venue.     Uffner v. La Reunion Francaise, S.A., 244 F.3d 38, 42

(1st Cir. 2001); see also Post Acute Med., LLC v. LeBlanc, 826

F. App’x 163, 165 (3d Cir. 2020); Brito v. Major Energy Elec.

Servs., LLC, --- F. Supp. 3d ---, 2021 WL 1060283, at *10 (D.

Md. Mar. 18, 2021); Weiser Law Firm v. Hartleib, 2020 WL

5993628, at *20 (E.D. Pa. Oct. 9, 2020).           In the context of

defamation published on the internet, venue is proper in the

district where the communication was initiated and in the

district where the injured party resides and the defamatory

communication was published.         Van Deelen v. Bloomber, L.P., 2021

WL 401201, at *3 (S.D. Ala. Jan. 8, 2021) (citing cases); Weiser

Law Firm v. Hartleib, 2020 WL 6781941, at *3 (E.D. Pa. Nov. 17,

2020); see also Frey v. Minter, 829 F. App’x 432, 436 (11th Cir.

2020).     Therefore, the question is not, as the defendants pose



     9 Other courts put the burden on the defendant to show that
venue is improper. See, e.g., Bockman v. First Am. Mktg. Corp.,
459 F. App’x 157, 160 (3d Cir. 2012).

                                      15
       Case 1:21-cv-00131-JD Document 13 Filed 04/01/21 Page 16 of 16



it, whether venue would be better in Michigan.          Instead, the

question is whether a substantial part of the events underlying

de Laire’s claim occurred in New Hampshire.

      As is noted in the context of personal jurisdiction, the

allegedly defamatory articles and video were published in New

Hampshire.   Information for the articles was collected in or

from New Hampshire.     The alleged defamation involves de Laire’s

actions pertaining to the Saint Benedict Society in New

Hampshire and his duties and actions as a priest in New

Hampshire.   De Laire felt the effects of the alleged defamation

in New Hampshire.     In sum, a substantial part of the events

giving rise to de Laire’s defamation claim, and his claim for

intentional infliction of emotion distress, arose in New

Hampshire.

      Therefore, venue is proper in this district.



                                Conclusion

      For the foregoing reasons, the defendants’ motion to

dismiss (document no. 8) is denied.

      SO ORDERED.

                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge
April 1, 2021

cc:   Counsel of record.


                                    16
